Title: To Thomas Jefferson from Henry Lee, 26 August 1824
From: Lee, Henry
To: Jefferson, Thomas

SirFredericksburg
August 26th 24I had the honour to receive the other day your letter of the 10th of this month covering a five dollar note, as your subscription in advance for one year to the paper I propose publishing.As it is an undertaking the completion of which depends upon my getting a certain number of subscribers (1000) I think it improper to receive or rather to retain money for it until its existence shall be ascertained. I therefore beg leave to return the 5$ you were so good as to contribute by anticipation, requesting you to believe that I am actuated by no childish super sensitiveness in regard to it, but by a plain & palpable sense of justice which I am not at liberty (as I think) to disregard. As soon as the first No appears (if it ever does), I shall take care that you do not forget to forward your subscription.As you are fond of Horace and Tacitus, I shall take leave to remind you of a beautiful & true remark of the former which you will like better in the original than  in any translation I could give it.“Vixere fortes ante Agamemnona“Multi; sed omnes illachrymabiles“Urgentur, ignotique longa“Nocte, carent quia vate sacro.”From some cause or other I have conceived a desire to affect immortality as a writer, & feel inclined to direct my pen  into the splendid walk of biography. As subjects, I long to transmit freely & distinctly to posterity the most illustrious citizens of my native state. There is a full and I believe a faithful life of Washington; Mr Wirt has abused the only materials of which a life of Henry can be formed, & while his work lasts, preocupies the subject; I wish to be permitted to portray yourself Mr Madison Mr Marshall and Mr Monroe, & to the two first gentlemen had written before I began this letter. Having no other qualification than very great zeal to fit me for this undertaking, I hope it may not be  improper to remind you that it is among the best. As it would be necessary to know whether my intention can receive your approbation upon any conditions, I deem it unnecessary to propose any modification of it at this time—and shall only remark that if materials were placed in my hands for the work, I should be disposed to devote to their elaboration, much time, assiduity, and reflection.With sentiments of sincere & profound respect I am Sir Yr very humble sertH Lee